Citation Nr: 0729546	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right shoulder and 
right wrist injury residuals secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1959 to January 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determination in July 2002 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, the RO denied increased evaluations for 
hearing loss, left total knee replacement (TKR), right knee 
instability and right knee arthritis.  In May 2006, the 
veteran submitted a notice of disagreement (NOD) and in July 
2006, the RO issued a statement of the case (SOC) to the 
veteran.  The veteran has not filed a substantive appeal for 
these issues and they have not been certified as being on 
appeal.  Therefore, they are not in appellate status and will 
not be addressed below.  38 C.F.R. § 20.200 (2006) (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal).

In a July 2006 statement the veteran appears to have raised 
the issue of service connection for right elbow disability, 
which was previously denied by the Board in 1997.  Inasmuch 
as this matter has not been properly developed and is not 
currently before the Board, it is referred to the RO for 
action deemed appropriate 


FINDING OF FACT

The veteran does not have right shoulder or right wrist 
disabilities that have been caused or made worse by service-
connected disability.


CONCLUSION OF LAW

The veteran does not have right shoulder and right wrist 
disabilities that are proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002 
and Supp. 2006); 38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2006).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



Factual Background

The veteran contends that he developed a right shoulder 
and/or wrist disability as a result of one or more service-
connected disabilities.  He does not contend that the 
disability began in service, or is directly related to his 
active service, nor is this shown by the record to be the 
case.  Rather, he has limited his argument to principles of 
secondary service connection.  Accordingly, the Board will 
analyze the veteran's claim on that basis.  

The veteran has previously established service connection for 
right knee instability, rated as 10 percent disabling; right 
knee arthritis, rated as 10 percent disabling; and left TKR, 
rated as 30 percent disabling.  His primary contention is 
that due to instability, his left knee gave way and that he 
kept himself from falling by catching his body weight with 
his right arm, injuring his shoulder and/or wrist in the 
process.

The evidentiary record in this case is extensive, consisting 
of six volumes of documents and includes a Social Security 
Administration (SSA) Disability Determination and Transmittal 
Form.  It was found that the veteran had been disabled since 
February 2001, according to SSA criteria.  The primary 
diagnosis was status post multiple myocardial infarctions and 
several CABG procedures with continued heart disease and the 
secondary diagnosis was osteoarthritis of the right shoulder.  
Medical records accompany the disability determination, 
consisting of reports from VA and non-VA medical sources.  

The vast majority of these treatment reports, dated between 
1992 and 2005, show that the veteran has received many years 
of treatment for various orthopedic disorders, primarily 
involving his service-connected knee disabilities.   

On VA examination in May 1994, the veteran gave a history of 
injury to his right upper extremity.  He reported that his 
left knee gave out on him and he caught himself with his 
right arm.  The injury was reportedly confined to the right 
elbow with no complaints or findings pertaining to the right 
shoulder or right wrist.  

A year later during outpatient evaluation in July 1995 the 
veteran again primarily complained of a right elbow injury 
secondary to left knee instability.  He reported that his 
left knee gave out and that he reached out with his right arm 
grabbing a rail to keep from falling.  His right elbow popped 
and he now experiences loss of strength, pain, and numbness 
in his right arm.  There were no pertinent complaints 
involving the right shoulder or right wrist.  

During a January 1996 RO hearing, the veteran testified that 
while getting out of his truck his left knee gave out and he 
had to reach for a handle to keep from falling.  He indicated 
that his right elbow and shoulder popped and since the 
incident his right arm falls asleep.  The veteran's remaining 
testimony was confined to the right elbow with no further 
mention of the right shoulder or wrist.  

On VA examination in February 1998, the veteran noted a 
history of left TKR in February 1996 which had significantly 
improved his symptoms.  He also complained of significant 
right knee dysfunction caused by chronic pain which makes it 
difficult to walk or stand without discomfort.  Examination 
of the right knee revealed mild to moderate instability of 
the right knee.  There was no mention of related right 
shoulder or right wrist injury residuals.  A month later in 
March 1998 the veteran complained of increased right knee and 
right elbow pain.  He again noted that he caught himself with 
his right arm while getting out of this truck two years prior 
with intermittent elbow pain since then.  There are 
absolutely no complaints of right shoulder/wrist pain or 
injury residuals.  

The first clinical evidence of right shoulder disability is 
in June 2000.  At that time the veteran reported that he 
injured shoulder while trying to lift himself into a truck, 
but did not specifically mention either service-connected 
knee as related to the incident.  However, almost a year 
later in March 2001, the veteran gave history of right 
shoulder pain with onset about 4 years.  He reported that at 
the time his left knee had given out and he used his right 
arm to break his fall by grabbing an overhead handle on his 
truck.  He heard, and felt, a loud pop in the right shoulder 
with severe pain ever since.  An August 2001 X-ray report 
showed mild evidence of degenerative joint disease.  In March 
2002, the veteran complained of right shoulder instability.  
He again reported that approximately 5 years before he yanked 
his right arm trying to catch himself.  

During outpatient evaluation in August 2003, the veteran 
reported left TKR pain which had resolved.  He reported that 
problems with his TKR left and that it had given way in the 
past and in fact gave way several years ago and he grabbed 
the bar on his truck to stop himself from falling tearing his 
rotator cuff in the process.  The examiner noted that sudden 
abduction rotation distraction was certainly a possible, and 
not an uncommon, way to tear a rotator cuff.  

Most recently in March 2005, the veteran reported that in the 
mid 1990s, while stepping out of his semi, his left knee gave 
way and he had to catch his full body weight with his right 
hand and arm.  He felt a sharp pain in his shoulder which has 
hurt since that time.  

Analysis

In this case, the veteran does have a right shoulder 
disability, however the more probative medical evidence 
discussed above establishes that his right shoulder 
disability is not due to or aggravated by his service-
connected knee disabilities.  This conclusion is based on the 
fact that when the veteran initially reported an injury 
related to his left knee instability in 1994, the right 
shoulder was not mentioned.  The Board also finds it 
probative that 6 years had passed before the veteran was 
shown to have a right shoulder disability, and when he did 
begin to complain of a problem, he did not immediately 
associate it with his service-connected knee disabilities.  
The Board acknowledges that during a RO hearing in 1996, the 
veteran mentioned his right shoulder, but also notes that his 
testimony was essentially confined to the right elbow.  In 
all, the record shows that given repeated opportunities to 
identify any right shoulder symptoms during VA examinations 
between 1994 and 1998 the veteran reported no pertinent 
complaints.  

The Board has also considered the 2003 outpatient treatment 
entry, which essentially states that the veteran's claimed 
right shoulder injury was certainly a possibility.  In a 
light most favorable to the veteran, this statement could be 
construed as supporting the veteran's contention that his 
right shoulder disability is related to his service connected 
left knee disability.  However, the Board notes that this 
medical opinion has limited probative value as the physician 
did not indicate any source, independent of the veteran, 
regarding medical history.  The opinion does not reflect 
knowledge of the veteran's entire history, as he did not 
address the lack of documented complaints of right shoulder 
symptoms at the initial reporting of the injury and failed to 
account for the hiatus in the medical record from 1994 to 
2000.  Therefore, the opinion, in context, is merely the 
recordation of the history as related by the veteran, and 
does not represent an informed medical conclusion or opinion 
by the author.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Prejean v. West, 13 Vet. App. 444, 448-9 (factors 
for assessing probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion) and Elkins v. Brown, (rejecting a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  As a result, 
the Board finds the opinion to be of minimal probative value.  

Finally, with regard to the right wrist, the medical records 
show neither complaints nor a diagnosis of injury residuals, 
and without a currently diagnosed condition there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

The veteran is clearly of the opinion that his right 
shoulder/wrist disability is related to his service connected 
left knee disability.  However, it is the province of trained 
health care professionals to enter conclusions, which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), and 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, his own opinion and his 
theories do not constitute competent medical evidence in 
support of his claim and thus carry no probative weight on 
the critical question in this matter of medical causation.  
This also refutes any grant of service connection on the 
basis of the judicial precedent in Allen, which would be 
permitted if any service-connected disability aggravated the 
right shoulder disorder.  Such relationship which must be 
shown by competent medical evidence.

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claim; however, given the facts of this case a VA examination 
is not required.  VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that the claimed right shoulder or right wrist 
disabilities may be associated with a service-connected 
disability.  Also because the evidence of record is 
sufficient to make a decision on the claim, VA is not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a current disability and 
an indication of a causal connection between the claimed 
disability and a service-connected disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in September 2001, January 2005, August 
2005, February 2006, and March 2006, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for right shoulder and right wrist injury 
residuals secondary to service-connected disability is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


